OPINION — AG — ** SUPPLEMENT BUDGETS — COUNTY — PUBLISH ** THE REQUESTS OF OTHER COUNTY OFFICERS, BOARDS AND COMMISSIONS FOR SUPPLEMENTAL OR ADDITIONAL APPROPRIATIONS, NEED NOT BE FILED WITH THE BOARD OF COUNTY COMMISSIONERS IN ANY PARTICULAR FORM, BUT THAT THE SAME SHOULD BE IN WRITING AND SHOULD BE ITEMIZED IN SUBSTANTIALLY THE SAME MANNER AS THE ORIGINAL STATEMENTS OF ESTIMATED NEEDS FILED BY SUCH OFFICERS, BOARDS AND COMMISSIONS WITH THE BOARD OF COUNTY COMMISSIONERS UNDER THE PROVISIONS OF 68 O.S. 288 [68-288] ; THAT THE BOARD OF COUNTY COMMISSIONERS HAS 'NO' AUTHORITY WHATSOEVER TO REVISE IN ANY MANNER THE ITEMS OF ESTIMATED NEED FOR SUPPLEMENT OR ADDITIONAL APPROPRIATIONS FILED WITH IT BY OTHER COUNTY OFFICERS, BOARDS OR COMMISSIONERS, BEFORE PUBLISHING AND FILING THE SAME WITH WITH THE COUNTY EXCISE BOARD ; AND THAT THE BOARD OF COUNTY COMMISSIONERS MAY NOT REFUSE TO PUBLISH AND FILE WITH THE COUNTY EXCISE BOARD THE REQUESTS OF OTHER COUNTY OFFICERS FOR SUPPLEMENTAL OR ADDITIONAL APPROPRIATION ON THE GROUND THAT THE REQUIRED FINANCIAL STATEMENT DOES NOT REFLECT A SURPLUS OF REVENUE OR A SUFFICIENT SURPLUS OF REVENUE TO FINANCE ALL OF SUCH REQUESTED SUPPLEMENTAL OR ADDITIONAL APPROPRIATIONS. (NEWSPAPER, PUBLISH) CITE: 68 O.S. 286 [68-286] 68 O.S. 292 [68-292], 68 O.S. 289 [68-289], OPINION NO. AUGUST 26, 1949 — NORMAN (JAMES C. HARKIN)